Name: 2006/207/EC: Commission Decision of 6 March 2006 on trade in substances that deplete the ozone layer with the separate customs territory of Taiwan, Penghu, Kinmen and Matsu (Notified under document number C(2006) 424) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Asia and Oceania;  environmental policy
 Date Published: 2006-03-14; 2008-12-05

 14.3.2006 EN Official Journal of the European Union L 75/19 COMMISSION DECISION of 6 March 2006 on trade in substances that deplete the ozone layer with the separate customs territory of Taiwan, Penghu, Kinmen and Matsu (Notified under document number C(2006) 424) (Text with EEA relevance) (2006/207/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular Article 14(2) thereof, Whereas: (1) The separate customs territory of Taiwan, Penghu, Kinmen and Matsu is an important trading partner to the Community and trade and investment between that territory and the Community should be encouraged. (2) The separate customs territory of Taiwan, Penghu, Kinmen and Matsu is neither a Party to the Vienna Convention for the protection of the ozone layer nor to the 1987 Montreal Protocol on substances that deplete the ozone layer. The separate customs territory of Taiwan, Penghu, Kinmen and Matsu is, however, in full compliance with the Montreal Protocol and has submitted data to that effect, as specified in Article 7 of the Montreal Protocol, to the Ozone Secretariat of the United Nations Environment Programme. (3) Articles 8, 9 and 11(2) and (3) of Regulation (EC) No 2037/2000 should therefore not apply in respect of the separate customs territory of Taiwan, Penghu, Kinmen and Matsu. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 Articles 8, 9 and 11(2) and (3) of Regulation (EC) No 2037/2000 shall not apply to the separate customs territory of Taiwan, Penghu, Kinmen and Matsu. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 March 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p.1. Regulation as last amended by Regulation (EC) No 29/2006 (OJ L 6, 11.1.2006, p. 27).